DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 01 September 2022, claims 1-20 are presently pending in the application, of which, claims 1, 11 and 20 are presented in independent form. The Examiner acknowledges amended claims 1, 11, and 20. No claims were cancelled or newly added.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action have been withdrawn, unless otherwise noted in this Office Action.

Applicant's arguments filed 01 September 2022 have been fully considered but they are not persuasive. Applicants arguments are directed to amended features and have been incorporated into the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Juniwal, Garvit, et al (U.S. 2019/0050301 and known hereinafter as Juniwal) in view of Kiang, Andy, et al (U.S. 2014/0259190 and known hereinafter as Kiang)(newly presented).

As per claim 1, Juniwal teaches a method for operating a data management system, comprising: 
establishing a secure connection with a cloud-based storage account (e.g. Juniwal, see paragraphs [0035-0037], which discloses the one or more networks may include a secure network such as an enterprise private network, where access to a server, may allow a client to access shared resources or storage.); 
identifying storage resources corresponding to a physical disk space available within the cloud-based storage account and external to the data management system (e.g. Juniwal, see paragraphs [0069-0070], which discloses an integrated data management and storage system that includes a plurality of nodes communicating with one each other and one or more storage devices, where a plurality of nodes may be networked together and present themselves as a unified storage system, where the one or more storage device corresponds with a cloud-based storage account.); 
detecting that a first snapshot of a set of data is to captured and stored within the cloud-based storage account (e.g. Juniwal, see paragraph [0028], which discloses in an integrated data management and storage system, the system acquires a file associated with snapshot of a virtual machine, partition the file into a plurality of segments, generating a plurality of data chunks corresponding with the plurality of segments.); 
directing the cloud-based storage account to acquire a first set of data associated with the first snapshot from a cloud-based service (e.g. Juniwal, see paragraphs [0028-0030], which discloses the integrated data management and storage system identifies a set of preferred disks based on chunk storage locations associated with other chunks within the same snapshot of the virtual machine or within the same snapshot chain as the snapshot.); 
directing the cloud-based storage account to store the first snapshot using the compute and storage resources (e.g. Juniwal, see paragraphs [0028-0030, 0038-0040], which discloses the integrated data management and storage system stores the snapshot as plurality of data chunks within the storage system.); and
 directing the cloud-based storage account to generate and store the first search index for the first snapshot within the cloud-based storage account (e.g. Juniwal, see paragraphs [0078-0080], which discloses the first set of files may be stored using a distributed file system, where the first set of files includes a set of virtual machine snapshots that include different versions of the virtual machines, in which the file size of the incremental snapshots may both be less than the file size of the base image corresponding to the version of the snapshot.). 
Juniwal discloses cloud-based storage and file size, however it does not explicitly disclose determining a maximum file size for storing one or more search indexes based at least in part on an amount of available physical disk space within the compute and storage resources; and using the storage resources based at least in part on determining that a file size of the first search index is not greater than the maximum file size.
Kiang teaches determining a maximum file size for storing one or more search indexes based at least in part on an amount of available physical disk space within the compute and storage resources (e.g. Kiang, see paragraphs [0052-0060], which discloses in a cloud-based services, an administrator can choose to enter just a minimum file size to search for all files greater than the entered size or just a maximum file size to search for all files less than the entire size.) and a frequency with which the first snapshot is updated at the cloud-based storage account (e.g. Kiang, see Table 1, paragraphs [0049-0052], which discloses the content manager and/or administrator of an enterprise account may set how often the content item is to be updated, including file size, frequency, creation date, owner, etc.); and 
using the storage resources based at least in part on determining that a file size of the first search index is not greater than the maximum file size (e.g. Kiang, see paragraphs [0052-0060], which discloses in a cloud-based services, an administrator can choose to enter just a minimum file size to search for all files greater than the entered size or just a maximum file size to search for all files less than the entire size.), wherein the first search index comprises a plurality of search keys for the set of data and a mapping between the plurality of search keys and a plurality of corresponding locations within the set of data (e.g. Kiang, see paragraphs [0063-0067], which discloses the content manager includes the file type mapping engine which can receive specific mapping between a specific file type and a specific kind and store the received mapping in a file type database. See additionally paragraph [0072-0075], which discloses an administrator can select from the following search filter, creation date, update date, size, owner, tag, file name, folder name, etc. Additionally, see paragraph [0099-0104], which discloses content-related event module, analysis engine, activity log database, where the activity log includes user events that includes properties such as creation, deletion, edits, access changes, and failed login, etc.).
Juniwal is directed to identifying a set of disks within a cluster and then storing a plurality of data chunks into the set of disks. Kiang is directed to enhanced security and management mechanism for enterprise administrators in a cloud-based environment. Both are analogous art because they are directed to cloud-based services and management and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Juniwal with the teachings of Kiang to include the claimed feature with the motivation to improve the efficiency of cloud-based services.
As per claim 11, Juniwal teaches a data management system, comprising: 
a memory configured to store an access token (e.g. Juniwal, see Figure 1A, which discloses a storage device that contains memory coupled to one or more processors.); and 
establishing a secure connection with a cloud-based storage account (e.g. Juniwal, see paragraphs [0035-0037], which discloses the one or more networks may include a secure network such as an enterprise private network, where access to a server, may allow a client to access shared resources or storage.); 
identifying storage resources corresponding to a physical disk space available within the cloud-based storage account and external to the data management system (e.g. Juniwal, see paragraphs [0069-0070], which discloses an integrated data management and storage system that includes a plurality of nodes communicating with one each other and one or more storage devices, where a plurality of nodes may be networked together and present themselves as a unified storage system, where the one or more storage device corresponds with a cloud-based storage account.); 
detecting that a first snapshot of a set of data is to captured and stored within the cloud-based storage account (e.g. Juniwal, see paragraph [0028], which discloses in an integrated data management and storage system, the system acquires a file associated with snapshot of a virtual machine, partition the file into a plurality of segments, generating a plurality of data chunks corresponding with the plurality of segments.); 
directing the cloud-based storage account to acquire a first set of data associated with the first snapshot from a cloud-based service (e.g. Juniwal, see paragraphs [0028-0030], which discloses the integrated data management and storage system identifies a set of preferred disks based on chunk storage locations associated with other chunks within the same snapshot of the virtual machine or within the same snapshot chain as the snapshot.); 
directing the cloud-based storage account to store the first snapshot using the compute and storage resources (e.g. Juniwal, see paragraphs [0028-0030, 0038-0040], which discloses the integrated data management and storage system stores the snapshot as plurality of data chunks within the storage system.); and
 directing the cloud-based storage account to generate and store the first search index for the first snapshot within the cloud-based storage account (e.g. Juniwal, see paragraphs [0078-0080], which discloses the first set of files may be stored using a distributed file system, where the first set of files includes a set of virtual machine snapshots that include different versions of the virtual machines, in which the file size of the incremental snapshots may both be less than the file size of the base image corresponding to the version of the snapshot.). 
Juniwal discloses cloud-based storage and file size, however it does not explicitly disclose determining a maximum file size for storing one or more search indexes based at least in part on an amount of available physical disk space within the compute and storage resources; and using the storage resources based at least in part on determining that a file size of the first search index is not greater than the maximum file size.
Kiang teaches determining a maximum file size for storing one or more search indexes based at least in part on an amount of available physical disk space within the compute and storage resources (e.g. Kiang, see paragraphs [0052-0060], which discloses in a cloud-based services, an administrator can choose to enter just a minimum file size to search for all files greater than the entered size or just a maximum file size to search for all files less than the entire size.) and a frequency with which the first snapshot is updated at the cloud-based storage account (e.g. Kiang, see Table 1, paragraphs [0049-0052], which discloses the content manager and/or administrator of an enterprise account may set how often the content item is to be updated, including file size, frequency, creation date, owner, etc.); and 
using the storage resources based at least in part on determining that a file size of the first search index is not greater than the maximum file size (e.g. Kiang, see paragraphs [0052-0060], which discloses in a cloud-based services, an administrator can choose to enter just a minimum file size to search for all files greater than the entered size or just a maximum file size to search for all files less than the entire size.), wherein the first search index comprises a plurality of search keys for the set of data and a mapping between the plurality of search keys and a plurality of corresponding locations within the set of data (e.g. Kiang, see paragraphs [0063-0067], which discloses the content manager includes the file type mapping engine which can receive specific mapping between a specific file type and a specific kind and store the received mapping in a file type database. See additionally paragraph [0072-0075], which discloses an administrator can select from the following search filter, creation date, update date, size, owner, tag, file name, folder name, etc. Additionally, see paragraph [0099-0104], which discloses content-related event module, analysis engine, activity log database, where the activity log includes user events that includes properties such as creation, deletion, edits, access changes, and failed login, etc.).
Juniwal is directed to identifying a set of disks within a cluster and then storing a plurality of data chunks into the set of disks. Kiang is directed to enhanced security and management mechanism for enterprise administrators in a cloud-based environment. Both are analogous art because they are directed to cloud-based services and management and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Juniwal with the teachings of Kiang to include the claimed feature with the motivation to improve the efficiency of cloud-based services.

As per claim 20, Juniwal teaches one or more storage devices containing processor readable code for programming one or more processors to perform a method for operating a data management system, the processor readable code comprising:
establishing a secure connection with a cloud-based storage account (e.g. Juniwal, see paragraphs [0035-0037], which discloses the one or more networks may include a secure network such as an enterprise private network, where access to a server, may allow a client to access shared resources or storage.); 
identifying storage resources corresponding to a physical disk space available within the cloud-based storage account and external to the data management system (e.g. Juniwal, see paragraphs [0069-0070], which discloses an integrated data management and storage system that includes a plurality of nodes communicating with one each other and one or more storage devices, where a plurality of nodes may be networked together and present themselves as a unified storage system, where the one or more storage device corresponds with a cloud-based storage account.); 
detecting that a first snapshot of a set of data is to captured and stored within the cloud-based storage account (e.g. Juniwal, see paragraph [0028], which discloses in an integrated data management and storage system, the system acquires a file associated with snapshot of a virtual machine, partition the file into a plurality of segments, generating a plurality of data chunks corresponding with the plurality of segments.); 
directing the cloud-based storage account to acquire a first set of data associated with the first snapshot from a cloud-based service (e.g. Juniwal, see paragraphs [0028-0030], which discloses the integrated data management and storage system identifies a set of preferred disks based on chunk storage locations associated with other chunks within the same snapshot of the virtual machine or within the same snapshot chain as the snapshot.); 
directing the cloud-based storage account to store the first snapshot using the compute and storage resources (e.g. Juniwal, see paragraphs [0028-0030, 0038-0040], which discloses the integrated data management and storage system stores the snapshot as plurality of data chunks within the storage system.); and
 directing the cloud-based storage account to generate and store the first search index for the first snapshot within the cloud-based storage account (e.g. Juniwal, see paragraphs [0078-0080], which discloses the first set of files may be stored using a distributed file system, where the first set of files includes a set of virtual machine snapshots that include different versions of the virtual machines, in which the file size of the incremental snapshots may both be less than the file size of the base image corresponding to the version of the snapshot.). 
Juniwal discloses cloud-based storage and file size, however it does not explicitly disclose determining a maximum file size for storing one or more search indexes based at least in part on an amount of available physical disk space within the compute and storage resources; and using the storage resources based at least in part on determining that a file size of the first search index is not greater than the maximum file size.
Kiang teaches determining a maximum file size for storing one or more search indexes based at least in part on an amount of available physical disk space within the compute and storage resources (e.g. Kiang, see paragraphs [0052-0060], which discloses in a cloud-based services, an administrator can choose to enter just a minimum file size to search for all files greater than the entered size or just a maximum file size to search for all files less than the entire size.) and a frequency with which the first snapshot is updated at the cloud-based storage account (e.g. Kiang, see Table 1, paragraphs [0049-0052], which discloses the content manager and/or administrator of an enterprise account may set how often the content item is to be updated, including file size, frequency, creation date, owner, etc.); and 
using the storage resources based at least in part on determining that a file size of the first search index is not greater than the maximum file size (e.g. Kiang, see paragraphs [0052-0060], which discloses in a cloud-based services, an administrator can choose to enter just a minimum file size to search for all files greater than the entered size or just a maximum file size to search for all files less than the entire size.), wherein the first search index comprises a plurality of search keys for the set of data and a mapping between the plurality of search keys and a plurality of corresponding locations within the set of data (e.g. Kiang, see paragraphs [0063-0067], which discloses the content manager includes the file type mapping engine which can receive specific mapping between a specific file type and a specific kind and store the received mapping in a file type database. See additionally paragraph [0072-0075], which discloses an administrator can select from the following search filter, creation date, update date, size, owner, tag, file name, folder name, etc. Additionally, see paragraph [0099-0104], which discloses content-related event module, analysis engine, activity log database, where the activity log includes user events that includes properties such as creation, deletion, edits, access changes, and failed login, etc.).
Juniwal is directed to identifying a set of disks within a cluster and then storing a plurality of data chunks into the set of disks. Kiang is directed to enhanced security and management mechanism for enterprise administrators in a cloud-based environment. Both are analogous art because they are directed to cloud-based services and management and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Juniwal with the teachings of Kiang to include the claimed feature with the motivation to improve the efficiency of cloud-based services.

As per claims 2 and 12, the modified teachings of Juniwal and Kiang teaches the method of claim 1 and the data management system of claim 11, respectively, further comprising: 
detecting a change in the amount of storage resources that are available within the cloud-based storage account (e.g. Juniwal, see paragraph [0028], which discloses in an integrated data management and storage system, the system acquires a file associated with snapshot of a virtual machine, partition the file into a plurality of segments, generating a plurality of data chunks corresponding with the plurality of segments.); and 
directing the cloud-based storage account to regenerate the first search index in response to detecting the change in the amount of the storage resources (e.g. Juniwal, see paragraphs [0054, 0067-0069, 0078], which discloses the virtual machine search index may include a list of files that have been stored using a virtual machine and a version history for each of the files in the list, where each version is mapped to the earliest point in time snapshot. The snapshot further includes the file size within the point in time capture.). 

As per claims 3 and 13, the modified teachings of Juniwal and Kiang teaches the method of claim 2 and the data management system of claim 12, respectively, wherein: 
the detecting the change in the amount of the storage resources includes detecting a reduction in the total amount of physical disk space for the storage resources (e.g. Juniwal, see paragraphs [0078-0080], which discloses the first set of files may be stored using a distributed file system, where the first set of files includes a set of virtual machine snapshots that include different versions of the virtual machines, in which the file size of the incremental snapshots may both be less than the file size of the base image corresponding to the version of the snapshot.). 

As per claims 4 and 14, the modified teachings of Juniwal and Kiang teaches the method of claim 1 and the data management system of claim 11, respectively, further comprising: 
detecting that a second snapshot of the set of data should be captured and stored within the cloud-based storage account (e.g. Juniwal, see paragraph [0028], which discloses in an integrated data management and storage system, the system acquires a file associated with snapshot of a virtual machine, partition the file into a plurality of segments, generating a plurality of data chunks corresponding with the plurality of segments.); 
directing the cloud-based storage account to acquire a second set of data associated with the second snapshot from the cloud-based service (e.g. Juniwal, see paragraphs [0028-0030], which discloses the integrated data management and storage system identifies a set of preferred disks based on chunk storage locations associated with other chunks within the same snapshot of the virtual machine or within the same snapshot chain as the snapshot.); 
directing the cloud-based storage account to store the second snapshot using the storage resources (e.g. Juniwal, see paragraphs [0028-0030, 0038-0040], which discloses the integrated data management and storage system stores the snapshot as plurality of data chunks within the storage system.); 
determining a second file size for a second search index for the second snapshot (e.g. Juniwal, see paragraphs [0054, 0067-0069, 0078], which discloses the virtual machine search index may include a list of files that have been stored using a virtual machine and a version history for each of the files in the list, where each version is mapped to the earliest point in time snapshot. The snapshot further includes the file size within the point in time capture.); and 
directing the cloud-based storage account to generate and store the second search index for the second snapshot using the storage resources such that the file size of the second search index is not greater than the second file size, the second file size is greater than the maximum file size (e.g. Juniwal, see paragraphs [0078-0080], which discloses the first set of files may be stored using a distributed file system, where the first set of files includes a set of virtual machine snapshots that include different versions of the virtual machines, in which the file size of the incremental snapshots may both be less than the file size of the base image corresponding to the version of the snapshot.). 

As per claims 5 and 15, the modified teachings of Juniwal and Kiang teaches the method of claim 1 and the data management system of claim 11, respectively, wherein: the set of data comprises a plurality of electronic messages (Juniwal, see paragraph [0134], which discloses a particular version of the file may include an electronic message.). 

As per claims 6 and 16, the modified teachings of Juniwal and Kiang teaches the method of claim 1 and the data management system of claim 11, respectively, wherein: 
the first snapshot comprises a full image snapshot of the plurality of electronic messages at a first point in time (e.g. Juniwal, see paragraph [0043], which discloses incremental snapshots within the point of time version of a virtual machine snapshot.).  

As per claims 7 and 17, the modified teachings of Juniwal and Kiang teaches the method of claim 1 and the data management system of claim 11, respectively, wherein: 
the directing the cloud-based storage account to acquire the first set of data includes transmitting one or more instructions to the storage resources within the cloud-based storage account (e.g. Juniwal, see paragraphs [0035-0037], which discloses the one or more networks may include a secure network such as an enterprise private network, where access to a server, may allow a client to access shared resources or storage.). 

As per claim 8, the modified teachings of Juniwal and Kiang teaches the method of claim 1, wherein: 
the establishing the secure connection with the cloud-based storage account includes establishing the secure connection using token-based authentication (e.g. Juniwal, see paragraphs [0035-0037], which discloses the one or more networks may include a secure network such as an enterprise private network, where access to a server, may allow a client to access shared resources or storage.). 

As per claims 9 and 18, the modified teachings of Juniwal and Kiang teaches the method of claim 1 and the data management system of claim 11, respectively, wherein: 
the first search index includes a word-level inverted index for the first snapshot (e.g. Juniwal, see paragraph [0067-0068], which discloses a virtual machine search index that may include a list of files that are stored in a snapshot.). 

As per claim 10, the modified teachings of Juniwal and Kiang teaches the method of claim 1, wherein: 
the determining the first file size for the first search index for the first snapshot includes detecting that the amount of available disk space within the compute and storage resources is greater than a threshold amount of disk space and setting the first file size in response to detecting that the amount of available disk space within the compute and storage resources is greater than the threshold amount of disk space (e.g. Juniwal, see paragraphs [0078-0080], which discloses the first set of files may be stored using a distributed file system, where the first set of files includes a set of virtual machine snapshots that include different versions of the virtual machines, in which the file size of the incremental snapshots may both be less than the file size of the base image corresponding to the version of the snapshot.).

As per claim 19, the modified teachings of Juniwal and Kiang teaches the data management system of claim 11, wherein:
the set of data comprises an electronic message (Juniwal, see paragraph [0134], which discloses a particular version of the file may include an electronic message.); and 
the first snapshot comprises an incremental snapshot of the electronic message at a first point in time (e.g. Juniwal, see paragraph [0043], which discloses incremental snapshots within the point of time version of a virtual machine snapshot.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        September 29, 2022